DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 depends on claim 1, which defines anticancer agent as nucleotide analog. Claim 2 adds a limitation that anticancer agent can be small molecule or peptide, therefore expanding scope of claim 1 instead of limiting it.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 13, 15 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruspe et al (Angew. Chem. Int. Ed., 2014, 53: 10541 –10544).
Kruspe et al disclose an aptamer AIR-3, which binds to human interleukin-6 receptor and internalizes into the cell and comprises 5-fluorouracil within its sequence in place of uridines (see Abstract, second column on page 10541, Figure 1). Such modified aptamer can be used for in vivo application (see second column on page 10543), therefore it is inherent that it will be present as pharmaceutical formulation. Kruspe et al suggests that the same concept of including nucleoside analogs such as gemcitabine or 5-fluorouracil can be adopted for other aptamers (see second column on page 10543).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 10, 13, 15, 16, 21, 25-28, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruspe et al, above, and in further view of Rossi et al (WO 2013/ 154735,
October 2013, cited from IDS).
Teachings of Kruspe et al are discussed above.
Kruspe et al do not teach aptamer binding to pancreatic cancer cell or aptamer comprising SEQ ID NO: 1.
Rossi et al teach aptamers targeting and internalizing into pancreatic cancer cells (see paragraph [0006]). Rossi et al teach aptamers specifically targeting pancreatic cancer cells, including aptamer of SEQ ID NO: 3, which is identical to instant SEQ ID NO: 1 and comprises instant SEQ ID NO: 8 (see Abstract, Table 1 on page 28). The aptamers can be used to deliver a payload (therapeutic agent) to pancreatic cancer cells (see paragraph [0077]), such anticancer agent can be fluorouracil or gemcitabine (see paragraph [0034]).
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to modify aptamer taught by Rossi et al with fluorouracil or gemcitabine as suggested by Kruspe et al. One of the ordinary skill in the art would be .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 10, 13, 15, 16, 21 and 36 are rejected on the ground of nonstatutory
double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,464,293 in view of
Kruspe et al, above. Claims from ‘293 recite aptamers targeting pancreatic cancer cells, which can be conjugated to other therapeutic agents. Teachings of Kruspe et al are discussed above. It would have been obvious to one of the ordinary skill in the art to modify aptamers from ‘293 with fluorouracil or gemcitabine as taught by Kruspe et al to improve fluorouracil or gemcitabine delivery to pancreatic cancer cells.


nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No.
10,550,394 in view of Kruspe et al, above. Claims from ‘394 recite aptamer of SEQ ID NO: 1 for
treatment of cancer, which is identical to instant SEQ ID NO: 3, which can be conjugated to
other therapeutic agents. Teachings of Kruspe et al are discussed above. It would have been
obvious to one of the ordinary skillin the art to modify aptamer from ‘394 with fluorouracil or gemcitabine as taught by Kruspe et al to improve fluorouracil or gemcitabine delivery to cancer cells.

Claims 1, 2, 10, 13, 15, 16, 21, 25-28 and 36 are provisionally rejected on the ground
of nonstatutory double patenting as being unpatentable over claims 39-53 of copending
Application No. 16/719,661 in view of Kruspe et al, above. Claims from ‘661 recite aptamer of SEQ ID NO: 1 for treatment of pancreatic cancer, which is identical to instant SEQ ID NO: 3, which can be conjugated to other therapeutic agents. Teachings of Kruspe et al are discussed above. It would have been obvious to one of the ordinary skill in the art to modify aptamer from ‘661 with fluorouracil or gemcitabine as taught by Kruspe et al to improve fluorouracil or gemcitabine delivery to pancreatic cancer cells.
This is a provisional nonstatutory double patenting rejection. It is noted though that Notice of Allowance in ‘661 was mailed on 10/20/2021.

Response to Arguments
11/04/2021 have been fully considered but they are not persuasive. 
Previous rejections are withdrawn in view of new amendments, arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635